Citation Nr: 0105391	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-12 238	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of a right shoulder 
strain.

2.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of a left shoulder 
strain. 

3.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of hearing loss. 

4.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of hemorrhoids. 

5.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of a right elbow 
strain. 

6. Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of a right wrist 
injury.

7.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of degenerative joint 
disease of the right knee.

8.  Entitlement to the assignment of a higher disability 
(compensable) evaluation for residuals of a neck strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty service from July 1978 to May 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1999; a statement of the 
case was issued in April 1999; and a substantive appeal was 
received in May 1999.  


FINDING OF FACT

Audiometric examination in October 1998 revealed Level I loss 
of auditory acuity, bilaterally, as defined in VA's Schedule 
for Rating Disabilities.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 State. 2096 
(2000); 38 C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
State. 2096 (2000) (hereinafter "VCAA").  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  However, with regard to 
the increased rating for hearing loss issue, the Board finds 
that there has been substantial compliance with the 
provisions of the new legislation and that no useful purpose 
would be served by delaying appellate review of this issue.  
The veteran was afforded an audiometry examination and there 
is no indication in the record that there are any additional 
pertinent medical records.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbation's 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim. 

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered. 38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran. 

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2000).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2000).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.   

The veteran was afforded a VA fee based audiological 
examination conducted in October 1998.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
50
55
LEFT
35
30
40
40
55

The average decibel loss between 1000 and 4000 hertz was 
47.25 decibels in the right ear, and 41.25 decibels in the 
left ear.  Speech audiometry testing revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Applying the diagnostic criteria to the findings on 
audiological examination in October 1998, the findings 
correspond to auditory Level I designation in both ears. The 
Board notes that a zero percent rating is warranted for 
bilateral defective hearing where puretone threshold warrants 
an auditory acuity Level I designation in both ears.  The 
Board is bound by the regulatory rating criteria. 



ORDER

Entitlement to a compensable rating for service-connected 
hearing loss is not warranted.  To this extent, the appeal is 
denied.


REMAND

With regard to the remaining issues currently in appellate 
status, the Board finds that the medical evidence is 
inadequate to allow for equitable review at this time.  With 
regard to the various musculoskeletal disabilities, it 
appears that the main item of post-service medical evidence 
considered was the report of a VA obtained general medical 
examination conducted in November 1998.  However, while the 
examination did note much of the prior history associated 
with the disabilities at issue, the clinical findings as 
reported do not appear to allow for proper application of 
rating criteria. 

For example, the clinically demonstrated range of motion for 
certain disabilities was duly reported.  However, while the 
examiner noted pain with certain movements, the point at 
which such pain limited motion was not provided.  Moreover, 
as to several of the range of motion tests, the examiner 
appears to have questioned the veteran's cooperation and 
credibility with regard to the complaints of pain.  An 
accurate disability picture with regard to musculoskeletal 
disabilities which are rated based on limitation of motion 
must include findings regarding additional functional loss 
due to pain, as well as any additional functional loss due to 
weakness, fatigue and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Further examination is therefore necessary to allow 
for proper evaluation. 

With regard to the hemorrhoid disability, although the 
veteran's hemorrhoids were described as asymptomatic at the 
time of the November 1998 examination, the examiner did note 
that the veteran indicated that he was being following by a 
physician for this problem.  Appropriate action to obtain 
pertinent medical records is necessary, especially in light 
of the provisions of the newly enacted Veterans Claims 
Assistance Act of 2000.  

Finally, the Board notes that the statement of the case 
included the issues of entitlement to service connection for 
residuals of asbestos exposure and entitlement to service 
connection for eye disability.  However, the veteran's March 
1999 disagreement did not express any disagreement with 
regard to these two issues.  After the RO included the issues 
in the April 1999 statement of the case, the veteran checked 
the box on his May 1999 substantive appeal to indicate that 
he wished to appeal every issue listed in the statement of 
the case, and the Board notes that a September 1999 
communication from the veteran's representative also listed 
these two additional issues.  Under the circumstances, 
clarification is necessary to ascertain whether or not the 
veteran's substantive appeal or the representative's 
September 1999 communication was intended to initiate an 
appeal on these two issues.  If so, then a statement of the 
case in the proper sequence must be issue to allow the 
veteran the opportunity to complete an appeal on these issues 
with a timely statement of the case. 

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain clarification 
from the veteran and his representative 
as to whether or not the veteran intended 
to initiate an appeal from the February 
1999 denial of service connection for 
residuals of asbestos exposure and for 
eye disability.  

2.  The RO should review the claims file 
and undertake any development/notice 
necessary to comply with the Veterans 
Claims Act of 2000 as to the issues 
already in appellate status.  As to all 
such issues, the RO's actions should 
include obtaining all pertinent VA and 
private medical records, including the 
records of any private medical care 
provider(s) who has treated the veteran 
since service for hemorrhoids.  

3.  The veteran should be scheduled for 
special VA orthopedic examination of the 
shoulders, right elbow, right wrist, 
right knee and neck.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with this examination.  Any indicated 
special tests and studies should be 
accomplished.  With regard to these 
disorders, range of motion testing should 
be accomplished with normal ranges of 
motion set forth to allow for comparison.  
Additionally, the examiner should 
indicate at which point (in degrees) 
there is additional functional loss, if 
any, due to pain, weakness, fatigue, and 
incoordination.  

If the RO deems necessary, the veteran 
should also be scheduled for a special VA 
examination to ascertain the current 
severity of his service-connected 
hemorrhoid disability. 

4.  With regard to the asbestos and eye 
disability issues, after undertaking any 
necessary development (to include 
additional VA examinations if deemed 
necessary), the RO should take action 
pursuant to 38 C.F.R. § 19.26 to include 
the issuance of a statement of the case.  
The veteran and his representative should 
be notified that a timely substantive 
appeal must be received to complete an 
appeal as to these issues. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought in 
connection with the right shoulder, left 
shoulder, hemorrhoids, right elbow, right 
wrist, right knee and neck strain issues 
can be granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



